IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40425
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MICHAEL L. YOUNG,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-95-CR-136-2
                        - - - - - - - - - -
                          October 29, 1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael L. Young challenges his conviction for delivery of

5.5 grams of cocaine base.   He argues that the district court

abused its discretion by denying his motion for new trial based

on newly discovered evidence, specifically, Ralph Anderson’s

testimony concerning what Gary Reed, a key witness at Young’s

trial, told Anderson approximately one month after Young’s trial.

We have carefully reviewed the arguments and appellate record.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40425
                              - 2 -

We detect no abuse of discretion.   See United States v. Nixon,

881 F.2d 1305, 1311-12 (5th Cir. 1989); United States v.

Hamilton, 559 F.2d 1370, 1374-75 (5th Cir. 1977).

     AFFIRMED.